DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 1/17/2022, in which claims 6, 7, 21 and 22 were cancelled, and claims 1, 2, 11, 16, 17 and 26-30 were amended.  Claims 1-5, 8-20 and 23-30 are pending and under consideration.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/034,491, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 The ‘491 application fails to provide support for nickase/reverse transcriptase fusion enzymes, and repair templates that serve as a template to be incorporated into a target DNA by reverse transcription.  See also the rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph below.
Accordingly, claims 1-5, 8-20 and 23-30 have an effective filing date of 6/3/2021, which is the filing date of the instant application.

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.  The sequences of Figures 4C and 6F do not contain sequence identifiers in the drawings or in the Brief Description of the Drawings.  See paragraphs [0028] and [0030] of the substitute specification filed 1/17/2022.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Response to Arguments - Nucleotide and/or Amino Acid Sequence Disclosures
Applicant's arguments filed 1/17/2022 have been fully considered but they are not persuasive. The response asserts that the Sequence Listing and substitute specification correct all errors and comply with the sequence rules.  This argument is not found persuasive, because the sequence identifiers for the sequences in Figs. 4C and 6F are not found in the drawings themselves, or in the Brief Description of the Drawings Section for each figure.

Specification
	The substitute specification, filed 1/17/2022 has been entered.

The disclosure is objected to because of the following informalities: the name of the ASCII text file in paragraph [0002] is missing the “.txt” extension.  
Appropriate correction is required.

The use of the term MADZYME (paragraph [0075] of the substitute specification), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


The attempt to incorporate subject matter into this application by reference to USPN 10,689,6699 and USSNs 16/740,418, 16/740,420 and 16/740,421 is ineffective because the root words “incorporate” and “reference” have been omitted.  See 37 CFR 1.57(c)(1).  See the substitute specification at paragraphs [0054] and [0075]).  In the reply filed 1/17/2022, independent claim 1 was amended to recite, “each repair template comprising a nucleic acid that serves as a template to be incorporated into a target DNA by reverse transcription…designing nucleic acid-guided nickase/reverse transcriptase fusion enzymes; transforming the population of cells with the library of editing vectors and nucleic acid-guided nickase/reverse transcriptase fusion enzymes to produce transformed cells.”  In the reply filed 1/17/2022, independent claim 16 was amended to recite, “transforming the population of cells with (i) a coding sequence for a nucleic acid-guided nickase/reverse transcriptase fusion enzyme, or (ii) a nucleic acid-guided nickase/reverse transcriptase fusion enzyme; designing and synthesizing a library of editing cassettes, each editing cassette of the library of editing cassettes comprising a repair template covalently linked to a gRNA, each repair template comprising a nucleic acid that serves as a template to be incorporated into a target DNA by reverse transcription.”  Thus, the use of the nickase fused to a reverse transcriptase to incorporate the repair template into a target DNA by reverse transcription is essential to the claimed invention.  The specification relies upon USPN .  
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Response to Arguments - Specification
Applicant's arguments filed 1/22/2017 have been fully considered but they are not persuasive. The response asserts that the term MADZYME is capitalized everywhere that it appears.  This argument is not found persuasive, because paragraph [0075] of the specification recites, “MADzymes.”  Thus, the term is not fully capitalized, and the objection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the amendment filed 1/17/2022.
	Claim 4 is vague and indefinite in that the metes and bounds of the phrase “the adding step” are unclear.  The phrase is unclear in that claim 4 depends from claim 1, which sets forth two different adding steps: (1) adding antibodies tagged with nucleic acid tags to the edited cells; and (2) adding barcoded analyte capture primers and barcoded cassette capture primers to each partition.  It would be remedial to amend the claim language to clearly indicate the specific step that must be carried out “before singulating the edited cells into the partitions.”
Claim 5 is vague and indefinite in that the metes and bounds of the phrase “the adding step” are unclear.  The phrase is unclear in that claim 5 depends from claim 1, which sets forth two different adding steps: (1) adding antibodies tagged with nucleic acid tags to the edited cells; and (2) adding barcoded analyte capture primers and barcoded cassette capture primers to each partition.  It would be remedial to amend the claim language to clearly indicate the specific step that must be carried out “after singulating the edited cells into the partitions.”
Claim 17 is vague and indefinite in that the metes and bounds of the phrase “the adding step” are unclear.  The phrase is unclear in that claim 17 depends from claim 16, which sets forth two different adding steps: (1) adding antibodies tagged with nucleic acid tags to the edited cells; and (2) adding barcoded analyte capture primers and barcoded cassette capture primers to each 
Claim 18 is vague and indefinite in that the metes and bounds of the phrase “the adding step” are unclear.  The phrase is unclear in that claim 18 depends from claim 16, which sets forth two different adding steps: (1) adding antibodies tagged with nucleic acid tags to the edited cells; and (2) adding barcoded analyte capture primers and barcoded cassette capture primers to each partition.  It would be remedial to amend the claim language to clearly indicate the specific step that must be carried out “after singulating the edited cells into the partitions.”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-20 and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection, necessitated by the amendment filed 1/17/2022.

The claims encompass the provision of a genus of nucleic acid-guided nickase/reverse transcriptase fusion enzymes that must function to provide RNA-guided nicking activity and reverse transcriptase activity, where the fusion protein must be capable of reverse transcribing a repair template covalently linked to a guide RNA (gRNA) in a manner that allows for incorporation of the repair template into a target DNA by reverse transcription.  Although claim 1 recites “designing nucleic acid-guided nickase/reverse transcriptase fusion enzymes.”  There is nothing in the disclosure that would have led one to interpret the phrase as a screening method to obtain functional fusion enzymes.  In light of the teachings of the original disclosure (e.g., 
The specification discloses that the details of the nucleic acid-guided nickase/reverse transcription fusion enzyme editing can be found in US Patent No. 10,689,669.  The ‘669 patent teaches that fusion editing works when the nickase is able to cut the opposite strand relative to the binding of the gRNA (e.g., paragraph bridging columns 58-59).  Thus, the nickase of the claims must function to nick the strand opposite to the target of the guide RNA.
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.  The substitute specification states the following at paragraph [0075]:
[0075] As for the nuclease or nickase fusion component of the nucleic acid-guided
nuclease editing system, a polynucleotide sequence encoding the nucleic acid-guided nuclease or nickase fusion can be codon optimized for expression in particular cell types, such as bacterial, yeast, and, here, mammalian cells. The choice of the nucleic acid-guided nuclease or nickase fusion to be employed depends on many factors, such as what type of edit is to be made in the target sequence and whether an appropriate PAM is located close to the desired target sequence. Nucleases of use in the methods described herein include but are not limited to Cas 9, Cas 12/Cpf1, MAD2, or MAD7, MAD 2007 or other MADzymes (e.g., MAD nucleases or nickases) (see USPNs 9,982,279; 10,337,028; 10,604,746; 10,665, 114; 10,640;754, 10,876,102; 10,883,077; 10,704,033; 10,745,678; 10,724,021; 10,767,169; and 10,870,761 for sequences and other details
related to MADzymes). Nickase fusion enzymes typically comprise a CRISPR nucleic acid-guided nuclease engineered to cut one DNA strand in the target DNA rather than making a double-stranded cut, and the nickase portion is fused to a reverse transcriptase. For more information on nickases and nickase fusion editing see USPN 10,689,669 and USSNs 16/740,418; 16/740,420 and 16/740,421, both filed 11 January 2020. Here, a coding sequence for a desired nuclease or nickase fusion is typically on an "engine vector” along with other desired sequences such as a selective marker.


	The prior art does not appear to offset the deficiencies of the instant specification in that it does not describe a set RNA-guided nickases that nick the strand opposite gRNA binding.  The prior art does describe Cas9 protein and guide RNA complexes, where the Cas9 protein comprises two domains, the RuvC domain and HNH domain that nick opposite strands of DNA, such that inactivating mutations in the HNH domain creates a nickase that functions to nick the strand opposite gRNA binding (e.g., Cotta-Ramusino et al. WO 2017/180711 A1, e.g., page 5, lines 17-21; Maizels et al (Nucleic Acids Research, Vol. 46, No. 14, pages 6962-6973, July 9, 2018, e.g., page 6968, left column, 2nd full paragraph).  The Cas9 nickase with an inactivating  mutation in the HNH domain creates a nick 3 nucleotides upstream of the PAM (Gasiunas et al (Proceedings of the National Academy of Sciences, USA, Vol. 109, No. 39, E2579-E2586, September 2012, and pages 1/8-8/8 of Supporting Information, e.g., Fig. 5).  The prior art describes an Acidaminococcus sp. Cas12a (Cpf1) protein, which contains only a RuvC domain and no HNH domain, with a R1226A mutation that demonstrates nicking of the non-target DNA strand, and the guide RNA structure necessary for function (Yamano et al. Cell, Vol. 165, 949-962, page S1-S7 of Supplemental Figures, and pages 1-2 of Supplemental Information, May 5, 2016, e.g., page 950, left column, 1st and 2nd paragraphs; paragraph bridging pages 957-958; Fig. 6F).  The prior art does not teach specific mutation(s) that allow other RNA-guided nuclease proteins to specifically nick the strand opposite that bound by a gRNA.  Doudna et al (US Patent Application Publication No. 2018/0346927 A1) disclose Cas12e (CasX) and its guide RNA and 
Even if one accepts that the examples disclosed in the specification meet the claim limitations of the rejected claims with regard to structure and function based upon the teachings 
	Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims 1-5, 8-20 and 23-30.

Claims 1-5, 8-20 and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method comprising transforming a population of cells with (i) a coding sequence for a fusion enzyme comprising a coding sequence for a Cas9 nickase or Cas12a nickase and a reverse transcriptase, wherein the Cas9 nickase or Cas12a nickase is capable of cleaving a target DNA stand opposite to a target DNA strand capable of binding a guide RNA (gRNA), or (ii) a fusion enzyme comprising a coding sequence for a Cas9 nickase or Cas12a nickase and a reverse transcriptase, wherein the Cas9 nickase or Cas12a nickase is capable of cleaving a target DNA stand opposite to a target DNA strand capable of binding a guide RNA (gRNA); designing and synthesizing a library of editing cassettes comprising a repair template covalently linked to a gRNA, each repair template comprising a nucleic acid that serves as a template to be incorporated into a target DNA by reverse transcription; inserting the library of editing cassettes in a vector backbone resulting in a library of editing vectors; transforming the population of cells with the library of editing vectors , does not reasonably provide enablement for making or using other nickase/reverse transcriptase fusion enzymes for nucleic acid-guided nickase fusion editing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a new rejection, necessitated by the amendment filed 1/17/2022.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention: In the reply filed 1/17/2022, independent claim 1 was amended to recite, “each repair template comprising a nucleic acid that serves as a template to be incorporated into a target DNA by reverse transcription…designing nucleic acid-guided nickase/reverse transcriptase fusion enzymes; transforming the population of cells with the library of editing vectors and nucleic acid-guided nickase/reverse transcriptase fusion enzymes to produce transformed cells; allowing nucleic acid-guided nickase fusion editing to take place in the transformed cells to produce edited cells.”  In the reply filed 1/17/2022, independent claim 16 was amended to recite, “transforming the population of cells with (i) a coding sequence for a nucleic acid-guided nickase/reverse transcriptase fusion enzyme, or (ii) a nucleic acid-guided nickase/reverse transcriptase fusion enzyme; designing and synthesizing a library of editing 
	Breadth of the claims: The claims broadly encompass any nucleic acid-guided nickase protein of any structure which nicks either the strand of target DNA bound by gRNA, or the strand opposite that bound by the gRNA.  The claims broadly encompass any gRNA capable of functioning with the nucleic acid-guided nickase.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples: The specification relies upon the teachings of the prior art and earlier filed patent applications to describe the nickase fusion enzymes and their application to editing (e.g., paragraphs [0054] and [0075]).  The substitute specification states the following at paragraph [0075]:
[0075] As for the nuclease or nickase fusion component of the nucleic acid-guided nuclease editing system, a polynucleotide sequence encoding the nucleic acid-guided nuclease or nickase fusion can be codon optimized for expression in particular cell types, such as bacterial, yeast, and, here, mammalian cells. The choice of the nucleic acid-guided nuclease or nickase fusion to be employed depends on many factors, such as what type of edit is to be made in the target sequence and whether an appropriate PAM is located close to the desired target sequence. Nucleases of use in the methods described herein include but are not limited to Cas 9, Cas 12/Cpfl, MAD2, or MAD7, MAD 2007 or other MADzymes (e.g., MAD nucleases or nickases) (see USPNs 9,982,279; 

Beyond what is disclosed in paragraph [0075], the specification does not disclose a specific process of “designing nucleic acid-guided nickase/reverse transcriptase fusion enzymes” to provide predictability for using the enzymes for nucleic acid-guided nickase fusion editing to take place.
	The specification does not contain any working examples of the claimed method.
	Predictability and state of the art:  The specification discloses that the details of the nucleic acid-guided nickase/reverse transcription fusion enzyme editing can be found in US Patent No. 10,689,669.  The ‘669 patent teaches that fusion editing works when the nickase is able to cut the opposite strand relative to the binding of the gRNA (e.g., paragraph bridging columns 58-59).  Thus, the nickase of the claims must function to nick the strand opposite to the target of the guide RNA.  The teachings of the ‘669 patent are consistent with the teachings of the prior art with regard to the use of an RNA-guided nickase fusion protein comprising a reverse transcriptase to nick the strand opposite the strand bound by guide RNA to incorporate an edit into a target DNA based upon reverse transcription of the template DNA (Anzalone et al. Nature, Vol. 576, pages 149-157, pages 1/4-4/4 of Online methods, pages 1/14-14/14 of Extended Data, and pages 1/42-42/42 of Supplementary Information, published online October 21, 2019; Liu et al. WO 2020/191249 A1).  Anzalone et al teach that the free 3’ end resulting from the nick 

    PNG
    media_image1.png
    184
    778
    media_image1.png
    Greyscale
.  See also paragraph [0051] and Fig. 1 of Liu et al (WO 2020/191249 A1).  Thus, the specific creation of the free 3’ end by nicking the strand opposite the strand bound by the gRNA is essential to the creation of a primer sequence to be hybridized to the repair template and used by the reverse transcriptase to synthesize the DNA edit at the target locus.
The prior art teaches a specifically mutated Cas9 or Cas12a (Cpf1), which functions to nick the strand opposite that bound by the guide RNA.  The prior art teaches Cas9 protein and guide RNA complex, where the Cas9 protein comprises two domains, the RuvC domain and HNH domain that nick opposite strands of DNA, such that inactivating mutations in the HNH domain creates a nickase that functions to nick the opposite strand relative to guide RNA binding (e.g., Cotta-Ramusino et al. WO 2017/180711, e.g., page 5, lines 17-21; Maizels et al (Nucleic Acids Research, Vol. 46, No. 14, pages 6962-6973, July 9, 2018, e.g., page 6968, left column, 2nd full paragraph).  The Cas9 nickase with an inactivating  mutation in the HNH domain creates a nick 3 nucleotides upstream of the PAM (Gasiunas et al. Proceedings of the National Academy of Sciences, USA, Vol. 109, No. 39, E2579-E2586, September 2012, including pages 1/8-8/8 of Supporting Information, e.g., Fig. 5).  The prior art teaches an Acidaminococcus sp. Cas12a (Cpf1) protein with a R1226A mutation that demonstrates nicking of the non-target DNA strand, nd paragraph; paragraph bridging pages 957-958; Fig. 6F).  
In contrast, the prior art does not teach inherent or engineered nickase activity on the strand opposite the strand bound by the gRNA from any other type of nucleic acid-guided nuclease.  Doudna et al (US Patent Application Publication No. 2018/0346927 A1) disclose Cas12e (CasX) and its guide RNA and generally envision a CasX protein with nickase activity; however, Doudna et al do not teach the specific mutation(s) that would create a CasX protein that nicks the non-target (second) strand of a double-stranded DNA.  Doudna et al (WO 2018/064352 A1) disclose Cas12d (CasY) and its guide RNA and generally envision a CasY protein with nickase activity; however, Doudna et al do not teach the specific mutation(s) that would create a CasY protein that nicks the non-target (second) strand of a double-stranded DNA.  Yan et al (Science, Vol. 363, No. 6422, pages 88-91, January 4, 2019, printed as pages 1/4-4/4, published online December 6, 2018) teach Cas12c proteins that complex with guide RNA to cleave both stands of DNA near a minimal PAM sequence (e.g., page 3/4, paragraph bridging middle and right columns; Fig. 4C); however, Yan et al do not teach specific mutation(s) that would create a Cas12c protein capable of nicking the non-target (second strand) of a double-stranded DNA.  Yan et al teach that the Cas12 members of type V CRISPR-Cas systems have weak sequence similarity and varied domain structure (e.g., page 1/4, paragraph bridging left and middle columns; Fig. 1).  It would have been unpredictable to make and use nucleic-acid guided nickase protein and guide RNA functions as the nucleic acid guide when the structure of the nickase protein is not known.
Amount of experimentation necessary: A large quantity of experimentation would be required to determine how to make nickases from RNA-guided nucleases (other than Cas9 or Cpf1 (Cas12a)).  Due to the lack of sequence conservation and varied domain structure, a simple sequence alignment of the known nickase proteins mutation is unlikely to provide the functions for the claimed editing.  One would be required to mutate and test each potential variant of known nucleic-acid guided nucleases to attempt to create the nickase function on the opposite strand.  This type of experimentation would require inventive effort.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1-5, 8-20 and 23-30 are not considered to be fully enabled by the instant specification.

Response to Arguments - 35 USC § 112
The rejection of claims 21 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 1/17/2022.
The rejection of claims 16-20 and 23-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 1/17/2022.
The rejections of claims 1 and 26 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been withdrawn in view of Applicant’s amendment to the claims in the reply filed 1/17/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-13, 16-19 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (WO 2020/191249 A1; see the entire reference) in view of Mimitou et al (Multiplexed detection of proteins, transcriptomes, clonotypes and CRISPR perturbations in single cells. Nature Methods 16, 409-412, pages 1/2-2/2 of Methods, pages 1/13-13/13 of Supplementary Information, and pages 1/7-7/7 of Protocol, April 22, 2019), and Replogle et al (bioRxiv; doi:http://dx.doi.org/10.1101/503367, p. 1-26, December 21, 2018, cited as reference .
Regarding claims 1-4, 13, 16-19 and 28, Liu et al teach a method of genome editing in cells, comprising designing a library of prime editing guide RNAs (PEgRNAs) comprising a repair template covalently linked to a guide RNA (gRNA), where the repair template comprises a primer binding site that hybridizes to a free 3’ end of a target DNA for priming the incorporation of template sequence into the target DNA by reverse transcription (e.g., paragraphs [0678]-[0683; Figs. 1 and 70).  Liu et al teach cloning the library of PEgRNAs into vector delivery systems (e.g., paragraph [0684], [0688], [0782]; Figs. 29 and 59).  Liu et al teach delivering the components of prime editing to cells, where the fusion protein is delivered either as a nucleic acid encoding the fusion protein or as the protein itself (e.g., paragraphs [0822] and [1130]).  Liu et al teach that the fusion protein comprises SpCas9 with a deactivating mutation in an HNH nuclease domain (e.g., H840A) and MMLV RT (e.g., paragraphs [0233] and [0526]).  Liu et al teach that the delivery of the components to the cell results in editing of the target DNA of the cell by reverse transcribing the repair template portion of the PEgRNA (e.g., paragraphs [0687]-[0688]; Fig. 1).
Regarding claims 8 and 23, Liu et al teach that the population of cells are mammalian cells (e.g., paragraphs [0809], [1110], [1111], [1116], [1141] and [1148]).
Regarding claims 9, 10, 24 and 25, Liu et al teach the method where the vector encoding the PEgRNA is a conventional viral based system, such as a lentivirus vector (e.g., paragraph [0824]).
Regarding claims 11 and 26, Liu et al teach the method where delivery is by lipofection, for example (e.g., paragraph [1132]).

Liu et al do not teach the vector backbone further comprising a selection marker and further comprising a selecting step for the selection marker after the transforming step.  Liu et al do not teach adding antibodies tagged with nucleic acid tags to the edited cells before singulating; allowing the nucleic acid-tagged antibodies to bind to cell surface proteins of the edited cells; washing the cells to remove unbound antibodies; singulating the edited cells into partitions; lysing the edited cells; adding barcoded analyte capture primers and barcoded cassette capture primers to each partition, wherein the barcodes used in the barcoded analyte capture primers and barcoded cassette capture primers in a same partition are a same barcode and wherein the barcodes used in the barcoded analyte capture primers and barcoded cassette capture primers in a different partition are different from barcodes used in other partitions; creating DNA copies and/or cDNAs from the nucleic acid tags on the edited cells using the barcoded analyte capture primers; creating DNA copies and/or cDNAs from the editing cassettes in the edited cells using the barcoded cassette capture primers; pooling the DNA copies and/or cDNAs from the partitions; sequencing the DNA copies and/or cDNAs; and correlating sequences from the DNA copies and/or cDNAs from the nucleic acid tags with sequences from the DNA copies and/or cDNAs from the editing cassettes for each cell.
Mimitou et al teach an expanded CRISPR-compatible cellular indexing of transcriptomes and epitopes by sequencing (ECCITE-seq) for the high-throughput characterization of multiple modalities, including transcriptome, cell surface protein, and sgRNAs, where the multiple modalities are analyzed in parallel and correlated (e.g., Abstract; Fig. 1).  Mimitou et al teach Lentivirus production and transduction).  Mimitou et al teach adding antibodies tagged with nucleic acid tags to the edited cells and allowing the antibodies to bind to cell surface proteins on the edited cells (e.g., page 409; protocol at page 2/7, 1. Cell staining).  Mimitou et al teach washing the cells to remove unbound antibodies (protocol at page 2/7, 1. Cell staining).  Mimitou et al teach singulating cells into droplets according to the 10X Genomics protocol (e.g., page 409, paragraph bridging column; Supplementary Information at page 3/13; Protocol at page 1/7).  Mimitou et al teach adding a guide-tag RT supplement to the partitioned cells, followed by the addition of cDNA PCR additive primers to produce cDNA from the nucleic acid tag on the antibody and the gRNA (e.g., Methods, page 1/2, ECCITE-seq on a 10X Genomics instrument; Protocol at pages 1/7-2/7).  Mimitou et al teach that protein-tag, hashtag- and guide-tag libraries can be pooled with cDNA sequencing libraries to obtain sufficient read coverage for all libraries (Protocol at page 6/7, 1st paragraph).
Mimitou et al teach that ECCITE-seq is readily applicable with minor modifications to any sgRNA library with a 3’ invariant scaffold sequence, and overcomes documented problems of barcode swapping events observed with Perturb-seq (e.g., paragraph bridging pages 411-412).  Mimitou et al teach that while the work regarding ECCITE-seq was under review, a conceptually similar method to capture sgRNAs in the context of scRNA-seq was described in Replogle, J.M. et al. Direct capture of CRISPR guides enables scalable, multiplexed, and multi-omic Perturb-seq. Preparing at https://doi.org/10.1101/503367 (2018) (e.g., paragraph bridging pages 411-412).  
nd paragraph).  Replogle et al teach the CRISPRi vector comprising a BFP selectable marker and subsequent selection by BFP expression (e.g., page 4, 2nd paragraph; page 7, 2nd and 4th paragraphs).  Replogle et al teach the pairing of pooled CRISPR screens with single-cell gene expression profiling combined with the monitoring of CRISPR guide RNAs using droplet-based single-cell RNA-sequencing (scRNA-seq) (e.g., page 2).  Replogle et al teach that scRNA-seq is performed by partitioning individual cells into droplets for molecular barcoding by reverse transcription (RT), where RT affixes unique molecular identifiers (UMI) and cell barcodes (CBC) to the ends of polyadenylated mRNA molecules (e.g., page 3, 1st full paragraph).  Replogle et al teach an improvement to the prior art methods of scRNA-seq, where the guide RNA incorporates a capture sequence, the use of barcoded template switch oligos (TSO) with unbarcoded oligo-dT to affix indices to the 5’ ends of polyadenylated RNAs, and the use of a guide-specific RT primer containing the capture sequence and a barcode template switch oligo (TSO) (e.g., page 3, 2nd and 3rd full paragraphs; Figure 1e; Supplementary Figure 1e).  Roy et al teach that an RT primer to the sgRNA scaffold sequence can also be used in place of the RT primer to the sgRNA capture sequence (e.g., page 3, 3rd full paragraph; Figure 1f).  The combination of primers allows the global capture of polyadenylated mRNAs and non-polyadenylated guide RNAs (e.g., page 3, 3rd full paragraph).  Replogle et al teach that the use of these primers maximizes the generalizability of the method (e.g., page 3, 3rd full paragraph).  Replogle et al teach the application of the method to assign guide identities to specific cells (e.g., nd paragraph).  Replogle et al teach that the method is applicable to all Cas9-derived perturbations, including CRISPR-cutting (e.g., page 5, 3rd full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of genome editing in cells of Liu et al et al to include the downstream single-cell sequencing taught by Mimitou et al and Replogle et al.  Both Mimitou et al and Replogle et al teach that it is within the skill of the art to combine CRISPR screens with sequencing protocols to monitor expression of cell mRNA and identify guide RNA in a single cell.  Both Mimitou et al and Replogle et al accomplish this goal by co-encapsulating a single cell with a barcode bead in a droplet.  Furthermore, Mimitou et al teach combining mRNA analysis with protein analysis via oligonucleotide labeled antibodies, and recognize the similar nature of the method of Replogle et al.  Replogle et al teach an improvement to the prior art methods of scRNA-seq, where the guide RNA incorporates a capture sequence, the use of barcoded template switch oligos (TSO) with unbarcoded oligo-dT to affix indices to the 5’ ends of polyadenylated RNAs, and the use of a guide-specific RT primer containing the capture sequence and a barcode template switch oligo (TSO).  One would have been able to readily the envision the use of the primers for both the guide RNA and the antibody oligonucleotide tag based upon the teachings of Mimitou et al and Replogle et al with regard to bead-bound primers.  Both Mimitou et al and Replogle et al teach it is within the skill of the art to carry out the sequencing to correlate the cellular mRNA expression with the specific gRNA of the cell.  Thus, it would have been obvious to combine the protocols of Mimitou et al and Replogle et al and apply the combined protocol to the edited cells of Liu et al to provide the predictable result of correlating the presence of the guide RNA in the cell to the transcriptome and protein expression detected by antibody binding.  Furthermore, it would have been obvious to include a selectable 
One would have been motivated to make such a modification in order to receive the expected benefit of providing a multi-modal read-out of protein and cellular mRNA expression for a specific edited cell of Liu et al as taught by Mimitou et al.  One would have been motivated to incorporate the primers of Replogle et al, because Replogle et al teach that the primers maximize the generalizability of the method.

Claims 14, 15, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (WO 2020/191249 A1; see the entire reference) in view of Mimitou et al (Multiplexed detection of proteins, transcriptomes, clonotypes and CRISPR perturbations in single cells. Nature Methods 16, 409-412, pages 1/2-2/2 of Methods, pages 1/13-13/13 of Supplementary Information, and pages 1/7-7/7 of Protocol, April 22, 2019), and Replogle et al (bioRxiv; doi:http://dx.doi.org/10.1101/503367, p. 1-26, December 21, 2018, cited as reference 175 on an IDS filed 9/5/2021; see the entire reference) as applied to claims 1-4, 8-13, 16-19 and 23-28 above, and further in view of Belhocine et al (US Patent Application Publication No. 2018/0216162 A1, cited in a prior action; see the entire reference).  This is a new rejection, necessitated by the amendment filed 1/17/2022.

of Liu et al, Mimitou al, and Replogle et al do not teach the method where the partitions are wells or gel beads.
Belhocine et al teach methods and systems that allow amplification, such as reverse transcription, and sequencing of single cells (e.g., paragraphs [0003]-[0007]).  Belhocine et al teach that the systems function by bringing together a first liquid phase comprising cells, and a second liquid phase comprising gel beads, and a third immiscible phase, where the phases interact to form partitions (e.g., paragraph [0003]).  Belhocine et al teach that the methods and systems may be configured to allow chemical and/or biochemical processing within the partitions (e.g., paragraphs [0003]-[0004]).  Belhocine et al teach the partitions are droplets, wells or encapsulation within a polymer or gel matrix (e.g., paragraphs [0003], [0010], [0013], [0029], [0032], [0033], [0045] and [0054]).  Belhocine et al teach that the cells may be subjected to a CRISPR/Cas-mediated insertion and/or CRISPR/Cas9-mediated cleavage prior to partitioning (e.g., paragraph [0051]).  Belhocine et al teach that the method can further comprise generating barcoded nucleic acid molecules using barcoded nucleic acid molecules and amplification, where the barcoded amplification products are released from the partition and sequenced (e.g., paragraph [0052]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Liu et al, Mimitou al, and Replogle et al to substitute the droplets with wells or gel beads as taught by Belhocine et al, because Belhocine et al teach it is within the ordinary skill in the art to use droplets, wells or gel beads for the purpose of partitioning single cells for barcoding by amplification and sequencing.  
One would have been motivated to make such a modification in order to receive the expected benefit of expanding the repertoire of partitions usable in the method as taught by Belhocine et al.  

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (WO 2020/191249 A1; see the entire reference) in view of Mimitou et al (Multiplexed detection of proteins, transcriptomes, clonotypes and CRISPR perturbations in single cells. Nature Methods 16, 409-412, pages 1/2-2/2 of Methods, pages 1/13-13/13 of Supplementary Information, and pages 1/7-7/7 of Protocol, April 22, 2019), and Replogle et al (bioRxiv; doi:http://dx.doi.org/10.1101/503367, p. 1-26, December 21, 2018, cited as reference 175 on an IDS filed 9/5/2021; see the entire reference), and further in view of Belhocine et al (US Patent Application Publication No. 2018/0216162 A1, cited in a prior action; see the entire reference), as applied to claims 1-4, 8-19 and 23-30 above, and further in view of Agresti et al (US Patent Application Publication No. 2016/0060621 A1, cited in a prior action; see the entire reference).  This is a new rejection, necessitated by the amendment filed 1/17/2022.
The combined teachings of Liu et al, Mimitou et al, Replogle et al, and Belhocine et al are described above and applied as before.
of Liu et al, Mimitou et al, Replogle et al, and Belhocine et al do not teach the method where the barcoded product capture primers and barcoded cassette capture primers are added to each partition after the edited cells are added to each partition.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Liu et al, Mimitou et al, Replogle et al, and Belhocine et al to replace the simultaneous partitioning of barcoded capture primers with each cell with the sequence of adding ingredients taught by Agresti et al, such that the barcoded capture primers are added either before the cells.  Changing the order of adding ingredients to the partition would have resulted in the same outcome as simultaneous addition.  A change in order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04(IV)(C).
One would have been motivated to make such a modification in order to receive the expected benefit of providing greater flexibility to the workflow process to achieve the same result.

Response to Arguments - 35 USC § 103
The rejection of claims 6, 7, 21 and 22 under 35 U.S.C. 103 as being unpatentable over Roy et al in view of Adamson et al, and Datlinger et al is moot in view of Applicant’s cancellation of the claims in the reply filed 1/17/2022.

	The rejection of claims 2, 3, 17 and 18 under 35 U.S.C. 103 as being unpatentable over Roy et al in view of Adamson et al, and Datlinger et al, and further in view of Replogle et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 1/17/2022.
	The rejection of claims 14, 15, 29 and 30 under 35 U.S.C. 103 as being unpatentable over Roy et al in view of Adamson et al, and Datlinger et al, and further in view of Belhocine et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 1/17/2022.
	The rejection of claims 4, 5, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Roy et al in view of Adamson et al, and Datlinger et al, and further in view of Belhocine et al, and Agresti et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 1/17/2022.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699